 



         

EXHIBIT 10.3
FIRST AMENDMENT
TO
DEFERRED SHARE
LONG-TERM LOYALTY BONUS AGREEMENT
A. The Deferred Share Long-Term Loyalty Bonus Agreement (the “Agreement”) made
as of December 31, 2003 by and between CentraCore Properties Trust (f/k/a
Correctional Properties Trust), a Maryland real estate investment trust (the
“Company”), and Charles R. Jones (the “Participant”) is hereby amended as
follows:
     1. Section 3 of the Agreement is hereby amended by deleting the period at
the end of subsection (a)(ii) and by adding “, or” in lieu thereof.
     2. Section 3 of the Agreement is hereby further amended by adding the
following subsection 3(a)(iii) immediately after subsection 3(a)(ii) thereof:
               ”(iii) Upon a ‘Change in Control,’ as defined in his Employment
Agreement.”
     3. Section 4(a) of the Agreement is hereby amended by deleting the last
sentence thereof and substituting therefor the following:
“Notwithstanding the foregoing, the Company shall deliver the Common Shares of
the Company to the Participant immediately following the vesting event described
in subsection 3(a)(iii). Upon such delivery of Common Shares to the Participant,
this Agreement shall terminate.”

 



--------------------------------------------------------------------------------



 



B. Except as amended herein, the Agreement is hereby confirmed in all other
respects.
     IN WITNESS WHEREOF, this First Amendment is entered into this
twenty-seventh day of July, 2006 by the parties hereto.

            CENTRACORE PROPERTIES TRUST,
a Maryland real estate investment trust
      By:   /s/ Clarence Anthony         Name:   Clarence Anthony       
Title:   Chairman of the Compensation Committee              /s/ Charles R.
Jones       Charles R. Jones           

 